§              No. 08-20-00178-CV

                                                  §                 Appeal from the
  IN THE MATTER OF D.I.R., A
  JUVENILE.                                       §               65th District Court

                                                  §            of El Paso County, Texas

                                                  §                 (TC# 1700081)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 8TH OF OCTOBER, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.